Case 1:19-cv-20172-RNS Document 66 Entered on FLSD Docket 02/12/2020 Page 1 of 2



                               United States District Court
                                         for the
                               Southern District of Florida

 Vanessa Cabrera, Plaintiff,              )
                                          )
 v.                                       )
                                            Civil Action No. 19-20172-Civ-Scola
                                          )
 Progressive Behavioral Science, Inc.     )
 and Maria Arizmendi, Defendants.         )
        Order Administratively Closing Case Upon Notice Of Settlement
        The parties have settled this FLSA action. (ECF No. 65.) By February 19,
 2020, the Plaintiff must submit a copy of the settlement agreement for the
 Court’s approval. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
 1352-55 (11th Cir. 1982) (explaining that in an action brought under the Fair
 Labor Standards Act, the court must scrutinize the settlement agreement for
 fairness). The Plaintiff may also submit additional materials to aid the Court in
 evaluating the fairness of the settlement agreement, including detailed time
 records of Plaintiff’s attorney, and a statement as to whether the amount of
 attorney’s fees were negotiated separately from any settlement payment to the
 Plaintiff.
        The parties have moved for a fairness hearing before Judge Torres to
 evaluate the settlement agreement. It is this Court’s practice that the settlement
 agreement must be filed with the Court as part of the record in this action. If the
 parties believe the settlement agreement contains sensitive information they may
 request that it be filed under seal, consistent with the Court’s general policy and
 procedures regarding sealed filings. See S.D. Fla. L.R. 5.4 (“A party seeking to
 make a filing under seal in a civil case shall . . . file a motion to seal that sets
 forth the factual and legal basis for departing from the policy that Court filings be
 public.”); see generally Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016
 (11th Cir. 1992) (“Once a matter is brought before a court for resolution, it is no
 longer solely the parties’ case, but also the public’s case.”).
        In addition to submitting the settlement agreement for the Court’s
 approval, the Plaintiff must also file either: (1) a notice of dismissal, consistent
 with Federal Rule of Civil Procedure 41(a)(1)(A)(i); or (2) a stipulation of dismissal,
 under Rule 41(a)(1)(A)(ii). The Plaintiff must file the notice of dismissal or
 stipulation of dismissal contemporaneously with the settlement agreement.
        The Court denies the parties’ motion for a fairness hearing without
 prejudice. (ECF No. 65.)
        The Court directs the Clerk to close this case.
Case 1:19-cv-20172-RNS Document 66 Entered on FLSD Docket 02/12/2020 Page 2 of 2



      Done and ordered in chambers, at Miami, Florida, on February 12, 2020.



                                         _____________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
